NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


INNOCENT GEDEHOMME,                       )
DOC #S34447,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )
                                          )      Case No. 2D18-1266
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County, Charles Sniffen, Judge.

Innocent Gedehomme, pro se.



PER CURIAM.


             Affirmed.



KHOUZAM, SLEET and ATKINSON, JJ., Concur.